Per Curiam,
(the Chiee Justice taking no part.) Plaintiff herein sought to establish and enforce a mechanic’s lien. By their answer defendants asserted the invalidity of the alleged lien, demanded that it be declared void, and that the same be canceled. On the trial the court dismissed the action upon plaintiff’s application. Treating *3the order of dismissal as effectual, defendants moved for a new trial, and from an order denying the motion they appeal.. The right to dismiss upon the trial was clearly within the discretion of the court, and the record fails to show that there was any abuse of this discretion.
Order affirmed.
(Opinion published 50 N. W. Rep. 828.)